ACCEPTED
                                                                                            03-14-00808-CV
                                                                                                    6695181
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      8/28/2015 10:14:48 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK



              No. 03-14-00808-CV                                           FILED IN
                          IN THE 3RD COURT OF APPEALS               3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                 AUSTIN, TEXAS                      8/28/2015 10:14:48 AM
                                                                        JEFFREY D. KYLE
                                                                             Clerk

                         Rosendo Morales, Appellant

                                           V.

    Texas Department of Insurance-Division of Workers’
 Compensation and Commissioner Ryan Brannan, in his official
                    capacity, Appellees

  On appeal from the 146th District Court of Bell County, Texas;
    Cause No. 269,135-B, the Honorable Jack Weldon Jones
                           Presiding

           APPELLANT'S UNOPPOSED MOTION TO EXTEND TIME
                  TO FILE APPELLANT’S REPLY BRIEF


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellant, Rosendo Morales respectfully asks this Honorable Court to

extend the time to file Appellant’s Reply Brief by 20 days.

                                 A.     Introduction

1. The Appellant is Rosendo Morales, a citizen of Texas and injured worker

under the Texas Workers’ Compensation Act; and the Appellees are the Texas

Department       of   Insurance-Division        of   Workers'     Compensation      and

                                                                                        1
Case No. 03-14-00808-CV Appellant’s Motion to Extend Time to File Reply Brief
Commissioner Ryan Brannan, in his official capacity, and are the state agency

and head of the agency and collectively referred to as TDI-DWC.

2. This is an interlocutory appeal of the granting of a governmental entities

plea to the jurisdiction.

3. The current deadline for Appellant’s reply brief was August 17, 2015.

4.   This motion is filed on August 28, 2015, within the time to file a motion to

extend time, as required by Texas Rules of Appellate Procedure including Rule

38.6.

5.      Lead counsel for Appellees, TDI-DWC, is unopposed to this motion.

                            B.   Argument & Authorities

6.      This Court has authority under the Texas Rules of Appellate Procedure

including Rule 38.6 to grant Appellant additional time to file Appellant’s Brief.

7.      Appellant requests an additional 20 days from August 17, 2015 to file

the Appellant’s Reply Brief, extending the time until Tuesday, September 8,

2015 because 20 days would fall on Sunday September 6, 2015, and Monday

September 8th is Labor Day extending the date to Tuesday September 8, 2015.

8.      No prior extensions to extend time to file the Appellant’s Reply Brief

have been granted, and the governmental entities, TDI-DWC Appellees are

unopposed to this extension.


                                                                                2
Case No. 03-14-00808-CV Appellant’s Motion to Extend Time to File Reply Brief
9.    Appellant needs additional time to file the Appellant’s Reply Brief

because:

a.    Counsel for Appellant has been involved with other judicial and

administrative proceedings in the last month and continuing into the next.

Appellant’s counsel has also had previously set family and children’s

educational and extracurricular commitments in the last month and extending

into this month including a family vacation from July 28, 2015 to August 5,

2015 and moving two children into new college living quarters in August.

Appellant’s counsel is of counsel to a very small law firm, and counsel has had

an extremely heavy workload with prior deadlines and hearings. Counsel also

has a reply brief due on August 31, 2015 in Case No. 01-15-00321-CV pending

before the 5th Court of Appeals in Dallas. Counsel also has a brief due before

the U.S. Fifth Circuit on September 1, 2015 in Case No. 15-40539. Appellant’s

counsel is also currently lead counsel of record in District Court matters in

Travis County, Harris County, Nueces County, Edinburgh County, Rockwall

County, and other counties.

b.    For the reasons contained herein, Appellant is filing this Motion to

Extend Time to File the Appellant’s Reply Brief.




                                                                                3
Case No. 03-14-00808-CV Appellant’s Motion to Extend Time to File Reply Brief
c.    To be able to file the succinctly and adequately file the Appellant’s Reply

Brief in this significant workers’ compensation matter an additional 20 days is

requested from the original deadline.

                                    C. Conclusion

This motion to extend time to file Appellant’s Reply Brief is not for the

purposes of delay but for time for adequate and succinct briefing and more

time to review the record in this critical workers’ compensation matter.

                                     D.     Prayer

12.   For these reasons, Appellant respectfully prays and asks the Court to

grant an extension of time of 20 days, plus one weekend day and one holiday

extending the deadline until Tuesday, September 8, 2015, to file the

Appellant’s Reply Brief.

                                                Respectfully,

                                                /s/ Brad McClellan
                                                Bradley Dean McClellan
                                                State Bar No. 13395980
                                                1701 Directors Blvd., Suite 110
                                                Austin, Texas 78744
                                                (512) 327-6884 telephone
                                                (512) 327-8354 facsimile
                                                Brad.McClellan@yahoo.com
                                                Attorney for Appellant




                                                                                  4
Case No. 03-14-00808-CV Appellant’s Motion to Extend Time to File Reply Brief
                          CERTIFICATE OF CONFERENCE

I certify that I have conferred with Adrienne Butcher, lead counsel for
Appellees, TDI-DWC, by email, and she is unopposed to the Appellant’s Motion
to Extend Time to file Appellant’s Reply Brief.
                                            /s/ Brad McClellan
                                            Bradley Dean McClellan

                             CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing Appellant’s Motion to Extend Time
was served on the through counsel of record by the method indicated below
on August 28, 2015:

 Adrienne Butcher, Assistant Attorney      Via eservice and email
 General
 adrienne.butcher@texasattorneygeneral.gov
 Administrative Law Division
 Office of the Attorney General of Texas
 P.O. Box 12548 (MC-018), Capital Station
 Austin, Texas 78711-2548
 512-475-4208
 Facsimile: (512) 320-0167
 Attorney for TDI-DWC Appellants



                                         /s/ Brad McClellan
                                         Brad McClellan




                                                                                5
Case No. 03-14-00808-CV Appellant’s Motion to Extend Time to File Reply Brief